     Case 3:18-cr-02682-W Document 32 Filed 11/14/18 PageID.69 Page 1 of 2



 1 DANIEL CASILLAS, ESQ., SBN 110298
   Attorney at Law
 2 101 West Broadway, Suite 1950
   San Diego, California 92101
 3 Tel: (619) 237-3777
   Fax: (619) 238-9914
 4 Email: dcesq@1950.sdcoxmail.com
 5 Attorney for Defendant
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10                          (HONORABLE THOMAS J. WHELAN)
11    UNITED STATES OF AMERICA,                 Criminal Case No. 18CR2682-W
12                             Plaintiff,
13    vs.                                       JOINT MOTION TO CONTINUE
                                                HEARING DATE
14
15    TINA OLUFEMI,
16
                              Defendant.
17
18
19          THE PARTIES, the Plaintiff, United States of America, by and through its
20 counsel, Adam L. Braverman, United States Attorney, and Jonathan Shapiro,
21 Assistant United States Attorney, for the Southern District of California, and the
22 defendant, TINA OLUFEMI, by and through her counsel, Daniel Casillas, jointly
23 move to continue the Hearing in this case from November 19, 2018, to January 14,
24 2018, at 9:00 a.m.
25       This joint motion for continuance is made necessary by the fact that defense
26 counsel for Ms. Olufemi needs additional time to review discovery with client since
27 she is a native Yoruba speaker and requires an interpreter to review the discovery in
28 this matter and to clearly communicate with counsel. Counsel has arranged for the
     Case 3:18-cr-02682-W Document 32 Filed 11/14/18 PageID.70 Page 2 of 2



 1 services of a Yoruba interpreter but review of the discovery is a slow process due to
 2 the language barrier and use of the interpreter.
 3         At present, Motions have been filed and are pending. The parties agree that
 4 time should be excluded in the interest of justice and for these reasons it is
 5 respectfully requested that the court grant the parties joint request for this
 6 continuance.
 7         Ms. Olufemi is presently out of custody on bond and will file an
 8 Acknowledgment of Next Court Date promptly.
 9 Dated: November 14, 2018                           Dated: November 14, 2018
10
11  s/ Jonathan Shapiro                                       s/ Daniel Casillas
   JONATHAN SHAPIRO                                         DANIEL CASILLAS
12 Assistant United States Attorney                         Attorney for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
